Citation Nr: 0826214	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-40 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for 
chondromalacia, right knee, currently assigned a 20 percent 
disability evaluation.

2.  Entitlement to an increased evaluation for 
chondromalacia, left knee, currently assigned a 20 percent 
disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to 
March 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have severe recurrent 
subluxation or lateral instability of the right knee. 

3.  The veteran has not been shown to have severe recurrent 
subluxation or lateral instability of the left knee.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for chondromalacia of the right knee have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5257 
(2007).

2.  The criteria for an evaluation in excess of 20 percent 
for chondromalacia of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5257 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.
For increased compensation claims, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, a January 2005 letter notified the veteran that 
she must submit evidence that her service-connected 
chondromalacia, right knee and left knee had increased in 
severity, and advised her of the types of medical and lay 
evidence that she may submit, including statements from her 
doctor or other individuals who are able to describe the 
manner in which her disability has become worse.  There was 
no reference, however, to the effect of the condition's 
worsening on the veteran's employment and daily life, the 
diagnostic criteria for establishing a higher rating for her 
service-connected right and left knee conditions, or that 
should an increase in disability be found, a disability 
rating would be determined by applying relevant Diagnostic 
Codes.

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  This is not an exclusive list of 
ways that error may be shown to be non prejudicial.  See 
Sanders, 487 F.3d 881.  To show that no prejudice resulted 
from a notice error, the record must demonstrate that, 
despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
veteran's employment and daily life, the veteran clearly had 
actual knowledge of this element.  Her statements demonstrate 
this awareness.  For example, at the February 2005 VA 
examination, the veteran stated that her knee problems were 
aggravated by walking or going up and down steps, and the 
examiner concluded that her daily living was moderately 
impacted by her knee condition.  Also at the February 2005 VA 
examination, the veteran stated that she worked in the 
Security Department of a local veteran's home, and the 
examiner concluded that she appeared to be functioning 
reasonably well in a somewhat protected employment situation.  
Thus, as the Board finds the veteran had actual knowledge of 
this requirement, any failure to provide her with adequate 
notice of this element is not prejudicial.  See Sanders, 487 
F.3d 881.

As to the relevant diagnostic criteria for establishing a 
higher rating, the Board notes that the veteran's right knee 
and left knee disabilities are rated under Diagnostic Code 
5257, 38 C.F.R. § 4.71a.  Diagnostic Code 5257 provides that 
the rating is dependent on the severity of recurrent 
subluxation or lateral instability.  There is no mention of a 
specific measurement or test result that is required for a 
higher rating.  As such, entitlement to a higher disability 
rating would be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of her knee 
condition and the effect of that worsening on her employment 
and daily life.  Therefore, the Board finds that the 
veteran's actual knowledge, as demonstrated by her January 
2005 statement that her condition had gotten worse, and her 
statements to the February 2005 VA examiner satisfy this 
element.  Thus, the Board finds that any error in failure to 
provide Vazquez- Flores notice of this element is not 
prejudicial to the veteran's claims.  See Sanders, supra.

As to the next element, notice that a disability rating would 
be determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of her disability and their impact on 
her employment and daily life, the Board notes that the 
veteran was not provided with notice of this element.  See 
Vazquez- Flores, 22 Vet. App. 37.  The Board notes that the 
ratings schedule is the sole mechanism by which a veteran can 
be rated, excepting only referral for extraschedular 
consideration and the provisions of special monthly 
compensation.  See 38 C.F.R. Part 4.  

In the Appellant's Brief submitted by the veteran's 
representative in July 2008, it is argued that the medical 
evidence available supports the veteran's argument that her 
service connected disabilities are of a greater severity than 
that which she is being compensated for and that the Board 
should grant her a percentage of compensation consistent with 
his disability.  This argument shows actual knowledge on the 
part of the veteran and her representative that the veteran's 
disability is rated based on the severity of disability and 
that there are different levels of compensation commensurate 
with the severity of the disability.  The essence of the 
veteran's representative's argument is that the veteran's 
disability is of such severity that she should be given a 
higher disability rating.  The Board also notes that the 
veteran was given the provisions of Diagnostic Code 5257 and 
38 C.F.R. §4.71a in her November 2005 statement of the case 
(SOC).  Therefore, the Board finds that the error in this 
element of Vazquez-Flores notice and also the error in not 
providing notice pursuant to Dingess/Hartman is not 
prejudicial.  See Sanders 487 F.3d 881.  Additionally, since 
the RO continued the disability ratings at issue here for the 
veteran's service-connected chondromalacia, left knee and 
right knee, and the Board has concluded that the 
preponderance of the evidence is against assigning higher 
ratings, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess, 19 
Vet. App. 473. 

The Board also notes that during the pendency of this claim, 
the veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by VCAA notice error). 

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher ratings sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.  Thus, 
the Board finds that, under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence [s]he should 
submit to substantiate the claim."  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the veteran's 
claim.  The duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
veteran an appropriate VA examination in February 2005 for 
her claims.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorders since she was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  As will be discussed in 
more detail below, the VA examination report addressed the 
rating criteria and is adequate upon which to base a 
decision.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of the disability, it is 
essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the "present 
level" of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  In VAOPGCPREC 
9-98, General Counsel also held that if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  In addition, General Counsel 
considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic 
Code 5259 did not involve limitation of motion.  Given the 
findings of osteoarthritis, the General Counsel stated that 
the availability of a separate evaluation under Diagnostic 
Code 5003 in light of sections 4.40, 4.45, 4.59 must be 
considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Absent x-ray findings of arthritis, limitation 
of motion should be considered under Diagnostic Codes 5260 
and 5261.  The claimant's painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  In addition, the 
VA General Counsel has held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint. VAOPGCPREC 9-2004 (September 17, 2004).

The veteran is currently assigned a 20 percent disability 
evaluation for her chondromalacia right knee and a 20 percent 
disability evaluation for her chondromalacia left knee, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Because 
these disabilities are nearly identical, and because nearly 
all of the evidence discussing both the right knee and the 
left knee overlap, the disabilities will be discussed 
simultaneously.

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 20 
percent for her chondromalacia, right knee or left knee.  The 
medical evidence of record does not show the veteran to have 
severe recurrent subluxation or lateral instability in either 
knee.  In fact, the February 2005 VA examination showed no 
effusion, no ligamentous instability and no patellar 
crepitus.  Although the examiner did note a positive 
McMurray's test in the left knee, he noted that the veteran's 
knees were normal, except for complaints of tenderness.  
Therefore, the Board finds that the veteran is not entitled 
to an evaluation in excess of 20 percent for chondromalacia 
of the right knee or the left knee.

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, Diagnostic Code 5257 provides for 
evaluation of instability of the knee without reference to 
limitation of motion.  Therefore, the provisions of 38 C.F.R. 
 §§ 4.40 and 4.45 do not apply to evaluations under 
Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  In any event, the February 2005 VA examiner noted 
that there was no increased pain, weakness, fatigability or 
incoordination of the knees following the repetitive portion 
of the examination.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's chondromalacia of the right knee 
and the left knee.

The Board also observes the veteran's representative's 
contention that because the most recent VA examination was in 
February 2005, a current VA examination to evaluate the 
veteran's current level of disability is required before the 
Board makes its final determination in this appeal.  The 
Board does acknowledge that it has been over three years 
since the veteran's last examination, which was in February 
2005.  Generally, when a claimant asserts that the severity 
of a disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  However, in this case, there is no evidence beyond 
the contentions of the veteran and his representative that 
the veteran's chondromalacia right knee or chondromalacia 
left knee has gotten worse since her last VA examination.  
Cf. Caffrey, 6 Vet. App. at 381 (appellant presented a letter 
from his rehabilitation counselor suggesting that the 
appellant's condition had become worse, and also presented a 
private examination report, prepared during the pendency of 
the appeal which also suggested that the appellant's 
condition was more severe than his rating indicated.  Thus, 
the appellant had presented evidence indicating both that 
there had been a material change in his condition and that 
his current rating was insufficient.  Therefore, current VA 
examination was warranted).  Because the veteran in this case 
has not presented any evidence indicating that there has been 
a material change in her disability or that the current 
rating may be incorrect, the Board finds that a current VA 
examination is not warranted.  See 38 C.F.R. § 3.327(a) 
(2007); Caffrey, 6 Vet. App. at 381.  Furthermore, the Board 
emphasizes that the February 2005 VA examination was adequate 
and reliable, and a claim need not be remanded solely because 
of the passage of time when an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected right knee  
or left knee disabilities have caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of her disabilities.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
right knee and left knee disabilities under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
chondromalacia right knee is denied.

Entitlement to an evaluation in excess of 20 percent for 
chondromalacia left knee is denied. 



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


